DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “guiding section” in claim 5.
Structure in the specification corresponding to “guiding section” is shown as reference number 500 in Figs. 8A and 8B and includes a hollow duct-like member 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, et al. (WO 2015/141023 A1 English machine translation) (hereinafter “Suzuki”). Suzuki is in the applicant’s field of endeavor, an air purifier.
Regarding claim 1, the Suzuki embodiment of Fig. 4 discloses an air purifier (100, para. [0013], and annotated Fig. 4 below, the capitalized annotations denoting claim limitations) comprising: a housing (70); an outlet (30) in a top face of the housing (70, Fig. 4), air being blown out via the outlet (see airflow arrows in Fig. 5); a wall section in the housing, the wall section forming an air passage spatially continuous with the outlet (see annotated Fig. 4); and a louver (10) configured to change a direction of the air when rotated (see airflow arrows in Fig. 3 compared to Fig. 5), wherein the louver extends from the air passage toward the outlet (Fig. 4). Suzuki Fig. 4 does not explicitly disclose the louver includes a curved face section curved toward a front of the housing.

    PNG
    media_image1.png
    903
    632
    media_image1.png
    Greyscale

The Suzuki embodiment of Fig. 15 teaches the louver (10) includes a curved face section (102) curved toward a front of the housing (see annotated Fig. 15 below, the capitalized annotations denoting claim limitations). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Suzuki Fig. 4 with the curved face section as taught by Suzuki Fig. 15 in order to smooth the airflow exiting the air purifier, which reduces unwelcome noise that would irritate occupants of the room. 

    PNG
    media_image2.png
    333
    649
    media_image2.png
    Greyscale

Regarding claim 3, Suzuki further discloses the wall section has a portion facing the curved face section, the portion being curved (“CURVED WALL SECTION” in annotated Fig. 4) so as to expand toward the outlet (Fig. 4).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Wada et al. (US 5,388,426) (hereinafter “Wada”). Wada is reasonably pertinent to a problem faced by the inventor by teaching .
Wada teaches the louver (11) has a leading end thereof (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations) positioned forwards of the housing (4) when the louver is rotated (configuration of Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Suzuki such that the a leading edge of the louver is positioned forwards of the housing as taught by Wada in order to ensure that air exiting the purifier reaches occupants out in the middle of a room and not merely directed upward to the ceiling. 

    PNG
    media_image3.png
    966
    505
    media_image3.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Saiki, et al. (WO 2016/024351 A1) (hereinafter “Saiki”). Saiki is also in the applicant’s field of endeavor, an air purifier (Abstract). These two references, when considered together, teach all of the elements recited in claim 4 of this application. Suzuki as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses the louver includes a pair of sidewalls projecting out of the curved face section toward the wall section. Suzuki does not explicitly contain this additional limitation. 
Saiki teaches the louver (67B, see annotated Fig. 11 below, the capitalized annotations denoting claim limitations) includes a pair of sidewalls (68) projecting out of the curved face section (Fig. 11) toward the wall section (seen in cut-away view of Fig. 13). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Suzuki by adding the sidewalls as taught by Saiki in order to better direct the purified air flow into the middle of a room toward its occupants instead of leaking around the side of the louver, where the airflow may not be as effective. 

    PNG
    media_image4.png
    597
    706
    media_image4.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Kim, et al. (US 2013/0231036 A1) (hereinafter “Kim”). Kim is reasonably pertinent to a problem faced by the inventor by teaching details of guiding air to where it is needed within an air conditioner. These two references, when considered together, teach all of the elements recited in claim 5 of this application. Suzuki as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses a guiding section in the air passage, the guiding section being configured to guide the air to a . 
Kim teaches a guiding section (30, which is construed to be equivalent to Applicant’s guiding section as construed under 112f above) in the air passage (see annotated Fig. 4 below, the capitalized annotations denoting claim limitations), the guiding section being configured to guide the air to a wind channel formed by the curved face section and the wall section (annotated Fig. 4, below). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Suzuki by adding the guiding section as taught by Kim in order to further improve the directionality of the airflow exiting the purifier to enhance the comfort and safety of occupants of a room. 

    PNG
    media_image5.png
    807
    688
    media_image5.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Graubner, et al. (DE 102012020539 A1 English machine translation) (hereinafter “Graubner”). Graubner is reasonably pertinent .
Graubner teaches the louver (30, 40) includes an operation unit (50, 170, Figure) through which the air purifier is operated (paragraphs [0018] – [0019]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Suzuki by adding the operation unit on the louver as taught by Graubner in order to make efficient use of space on the apparatus since the operation unit does not take up any space on a housing like Suzuki does. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chu et al. (US 10,583,394 B2) discloses an air purifier with an outlet on a top face, relevant to claim 1. 
Kumon (WO 2015/049915 A1) discloses an air purifier that shows a guiding section in Fig. 15, relevant to claim 5. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762